Title: To George Washington from Major Jacob Morris, 26 March 1778
From: Morris, Jacob
To: Washington, George



Sir
Bristol [Pa.] 26th March 1778.

It makes me very happy to have it in my power to transmit a piece of information which I am sure will be highly pleasing to your Excellency.
I parted with Genl Lee Yesterday at the Enemy’s Lines near Philada in good health & spirits—he acquainted me by a note, before I Left the picket that as soon as Coll Campbell & the Hessian officers arrive Sir Wm Howe had informed Mr Loring that he shou’d be permited to come out.
Inclosed is a Letter for Mr Boudinot. I am with great respect Your Excelly’s most ob: humble Sert

Jacob Morris

